Case 1:19-cv-22601-DPG Document 30 Entered on FLSD Docket 03/31/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                 CASE NO.: 1:19-cv-22601-DPG

  ROBERTO ORTIZ,
      Plaintiff,
  vs.

  EXPERIAN INFORMATION SOLUTIONS, INC.,
  TRANSUNION LLC, and AMERICAN HONDA
  FINANCE CORPORATION,
              Defendants.
  _______________________________________________/

                         JOINT MOTION FOR EXTENSION OF TIME

         Plaintiff, Roberto Ortiz, and defendants, Experian Information Solutions, Inc,

  TransUnion LLC and American Honda Finance Corporation, (hereinafter the “Parties”) request a

  45-day extension of time of the remaining deadlines in the Scheduling Order Setting Civil Trial

  Date, and Pretrial Schedule, Requiring Mediation, and Referring Certain Motions to Magistrate

  Judge (ECF No. 23) (the “Order”). In support the parties state the following:

         According to the Order, the parties are scheduled to complete discovery by April 29,

  2020 and mediation by June 3, 2020. Although the Parties have exchanged written discovery,

  there are pending depositions that had to be postponed due to the pandemic currently affecting

  the country. Additionally, the Parties may have to postpone the scheduled mediation because of

  the possibility that they will not be able to travel and meet face to face in a common location.

         Since measures to combat the pandemic remain under constant adjustment and the

  potential unavailability of witnesses for depositions, the Parties respectfully request a

  postponement of 45 days to all remaining deadlines in the Order.
Case 1:19-cv-22601-DPG Document 30 Entered on FLSD Docket 03/31/2020 Page 2 of 2



  Respectfully submitted on March 31, 2020



    /s/ Joey D. Gonzalez                     /s/ Amanda Loughmiller
    JOEY D. GONZALEZ                         Amanda Loughmiller
    Florida Bar No. 127554                   Pro Hac Vice
    COUNSEL FOR PLAINTIFF                    COUNSEL FOR TRANS UNION LLC
    JOEY GONZALEZ, ATTORNEY, P.A.            Quilling, Selander, Lownds, Winslett &
    P.O. Box 145073                          Moser, P.C.
    Coral Gables, FL 33114                   6900 N. Dallas Parkway, Suite 800
    Telephone: (305) 720-31154               Plano, TX 75024
    Facsimile: (305) 676-8998                214-871-2100 (Main)
    joey@joeygonzalezlaw.com                 214-871-2111 (Fax)
                                             aloughmiller@qslwm.com
    and

    /s/ Leo Bueno                            /s/ Andrew G. Tuttle
    LEO BUENO                                ANDREW G. TUTTLE
    Florida Bar No. 716261                   Florida Bar No. 118467
    LEO BUENO, ATTORNEY, PLLC                COUNSEL FOR TRANS UNION LLC
    P.O. Box 141679                          FOWLER WHITE BURNETT, P.A.
    Coral Gables, FL 33114                   Esprito Santo Plaza
    Telephone: (305) 669-5260                1395 Brickell Avenue, 14th Floor
    Facsimile: (305) 676-8998                Miami, FL 33131
    leo@buenolaw.com                         Telephone: (305) 789-9200
    Counsels for Plaintiff                   Facsimile: (305) 728-7510
                                             atuttle@fowler-white.com

                                             /s/ Christopher Brent Wardrop
                                             CHRISTOPHER BRENT WARDROP
                                             Florida Bar No. 15853
                                             COUNSEL FOR AMERICAN HONDA FINANCE
    /s/ Genna Sinel                          CORPORATION
    GENNA SINEL                              QUINTAIROS, PRIETO, WOOD & BOYER, PA
    Florida Bar No. 1015643                  10902 Crabapple Road
    COUNSEL FOR EXPERIAN INFORMATION         Roswell, GA 30075
    SOLUTIONS, INC.                          Telephone: (770) 650-8737
    JONES DAY                                brent.wardrop@qpwblaw.com
    600 Brickell Avenue
    Miami, FL 33131
    Telephone: (305) 714-9764
    Facsimile: (305) 714-9799
    gsinel@jonesday.com
